Citation Nr: 0312117	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-07 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1969.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a November 1993 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which found 
that no new and material evidence had been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  During the course of this appeal the Board 
recharacterized the issue as entitlement to service 
connection for a psychiatric disorder.  The Board remanded 
the case to the RO for additional development in August 1997 
and January 1999.   

In an April 2001 decision, the Board denied the veteran's 
claim for service connection or an acquired psychiatric 
disorder.  That decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 
2002 order, the Court vacated the Board's decision and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand and to 
Stay Proceedings, for readjudication in accordance with the 
provisions of the Veterans Claims Assistance Act of 2000 
("VCAA").  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  


REMAND

For the reasons set forth below, the Board finds that 
additional development is required by law before it can 
adjudicate the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. Nos. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  The claimant must 
also be notified of which evidence, if any, he or she is 
expected to obtain and submit and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

A review of the claims file reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement the VCAA, the Board notified the veteran and 
his representative, by letter issued in March 2003, of what 
information and medical or lay evidence is necessary to 
substantiate his claim, which evidence, if any, the veteran 
is expected to obtain and submit, and which evidence will be 
retrieved by VA.  A period of 30 days was allotted for 
receipt of such additional evidence.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, - 7305, - 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii), finding that 
such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) because it 
afforded less than one year for receipt of additional 
evidence.  As such, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b).  

In response to the Board's March 2003 letter, the veteran 
submitted additional medical records to the Board.  The RO 
has not had the opportunity to readjudicate the issue on 
appeal with consideration of this additional evidence.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the 
Federal Circuit also noted that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  Under the 
circumstances of this case, the Board finds that additional 
development of the record is required.  

Finally, the Board finds that the veteran should be afforded 
an additional VA psychiatric examination to determine the 
nature and etiology of his current psychiatric disability.  
It is unclear from the record whether the veteran suffers 
from a psychiatric disability, and if so, whether it is 
related to his period of service.  The record discloses that 
mental health care professionals disagree as to whether the 
veteran suffers from an Axis I diagnosis (bipolar disorder) 
as opposed to an Axis II diagnosis (personality disorder).  
Disagreement also exists as to the etiology of the veteran's 
psychiatric disability.  The Board thus finds that an 
examination by a panel of two psychiatrists would be helpful 
in this case.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for psychiatric evaluation by a board of 
at least two VA psychiatrists, if 
possible, to determine the nature and 
etiology of all psychiatric disability 
suffered by the veteran.  The Board 
emphasizes that the purpose of this 
evaluation is to reconcile the medical 
evidence of record to aid in the 
adjudication of the claim for service 
connection.  Hence, the examiners should 
make every effort to reach a consensus on 
the question posed below and, if at all 
possible, to render all findings and 
opinions in a single collaborative 
report.  The entire claims folder, 
containing all evidence pertinent to the 
appeal, and a complete copy of this 
REMAND, must be reviewed by each examiner 
in connection with the evaluation.  Based 
on a review of the claims file and the 
clinical findings from the examination, 
the examiners are requested to offer an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disorder(s), if present, are 
etiologically related to the veteran's 
period of military service and, 
specifically, to his treatment for 
nervousness in January 1967.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedure at once.  
In addition, the RO should take 
appropriate action in this case to comply 
with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one 
year period for receipt of additional 
evidence.  

3.   After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the veteran's claim for service 
connection for an acquired psychiatric 
disorder.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional evidence 
and to provide due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on each matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals




	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




